Title: To Benjamin Franklin from Marc-François Gauthier, 5 July 1778
From: Gauthier, Marc-François
To: Franklin, Benjamin


Monsieur
Du 5 Juillet 1778.
Les Grandes ames comme La vôtre Destinée par le ciel au Soutient des malheureux, doivent Toujours etre Touchée des faiblesses humaine; c’est l’Espoir de Votre genereuse sensibilité qui Engage le nommé Marc François Gauthier, de Vous Supplier des larmes aux yeux, de Jetter sur sa situation déplorable un de vos tendre regards de compation, en Daignant Le retirer de L’abime, ou La Nation Britannique L’a plongé par son intrigue ordinaire; intrigue que vous meme Eprouveriez aujourd’huy si vous eussiez eté moins prudents. L’Infortuné suppliant s’est Trouvé cinq Fois leur Prisonnier de guerre, il n’y a point de Tourments qu’il n’ait Essuié de leur Part, mais il n’en a point eté de même les trois fois qu’il a eté au pouvoir des Americains qui l’ont traitté suivant son Etat de Prisonnier du a un maître canonier; toute cette humanité ne peut être que de mieux en mieux vous ayant pour Model, et fixant avec raison L’attention de tout L’univers tant a cause de vôtre sagacité, qu’a cause de vôtre humanité. Le commerce de Londres vous est connû, Monsieur. Le Suppliant s’y trouvant vers la fin de L’année 1763, y recut du Nommé jean haristh [?] neg[ocian]t La Somme de 111 l.t. 10 s qui [qu’il] lui paya en piece de deux Sols monoye de france, pour solde de marchandises que Le Suppliant, qui etoit pour lors Etablie a Dunkerque lui avoit fournie. La ditte piece qu’on a dit avoir trouvé a bord d’une fregatte francoise dont ils avoit fait la prise, se trouvant fausse, il eu le malheur de se voir condamne par la cour des monoye à Lille en flandre au mois d’avril 1764 a perpétuité de Galere Etant soupçonné d’en avoir connû la fausseté, quoiqu’il eut donné des preuves authentique et qu’il est encore den [dans] le cas de faire, qu’il les avoient recues à londres.
Tel est le crime pour lequel le malheureux suppliant se trouve pour toujours privé d’une Epouse et de quatre Enfants qu’il a Laissés, et reduit aux fers au departement de Brest sous le No. 1779, sans Espoir de les revoir Jamais, Si vous Détournez de dessus son désastre, vos tendres regards de compassion. Il en est digne, Monsieur, et il ne désire Sa Délivrance que pour faire connoitre a son Roi ainsi qu’a vous qu’il n’a rien de plus précieux que de repandre Jusqu’a la derniere Goutte de son sang a son service ainsi qu’a celui de ses alliez. Il vous seroit aisé très bienfaisant Seigneur d’obtenir du ministre Monseigneur de sartine La Remise de mes peines aux offres que Je fais de m’embarquer sur un de vos premiers Batimens qui peuvent être en relache dans les Ports de ce Royaume. Son Etat de canonier, qu’il a Exercé Jointe a la facilité avec laquelle il parle la langue anglaise, sont des objets qu’il croit être utile a sa demande; que ne vous devrait-il point Monsieur si touché de son Etat, vous lui obteniez Son pardon.
Ses Voeux et ses prieres sont et seront Eternelles à L’Etre des Etres pour Vôtre heureuse conservation et La prosperité de vos armes et de celles de sa majesté nôtre bienfaisant monarque, Monsieur.
Marc F[RANÇ]OIS Gauthierforçat a Brest sous Le no. 1779.
 
Addressed: A Monsieur / Monsieur Francklin / ambassadeur Plenipotentiaire des Republiques Colonies / de l’Amérique, près Sa majesté Très Chrétienne, en Cour / de France; &a. &a. &a.
Notation: Gauthier forçat 5. Juillet 1778.
